Case 2:17-cr-00464-JS Document 22 Filed 01/15/19 Page 1 of 2 PagelD #: 420

BLANKROME

One Logan Square
130 North 18th Street | Philadelphia, PA 19103

Phone: (215) 569-5691
Fax: (215) 832-5691
Email: Shtasel@blankrome.com
January 15, 2019
VIA ECF

The Honorable Joanna Seybert

United States District Judge

Eastern District of New York

Alfonse M. D’ Amato Federal Building
United States District Court

100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Muriel Bescond, Cr. No. 17-464

Dear Judge Seybert:

We write to advise the Court that defendant Bescond seeks to submit a response to the
government’s belated submission purportedly demonstrating that the Indictment in this matter
was returned within the statute of limitations. Although the government’s submission was due
on January 7, 2019, it was not filed until January 11, 2019. Moreover, the government filed the
submission under seal without providing a copy to the defense. It was not until January 14,
2019, after multiple requests, that the government sent a copy of the submission to the defense.

As forecasted by the defense at oral argument, the government’s submission of blanket
tolling orders proves nothing. We respectfully request the opportunity to respond to the
government’s submission, and demonstrate why the government has failed to meet its burden
concerning the statute of limitations, by January 25, 2019.

Blank Rome LLP | blankrome.com
151465.00601/116673388v.1
Case 2:17-cr-00464-JS Document 22 Filed 01/15/19 Page 2 of 2 PagelD #: 421

BLANKROME

The Honorable Joanna Seybert
January 15, 2019
Page 2

We appreciate the Court’s consideration of this matter.

Respectfully submitted,

BLANK ROME LLP

By: — s/ Laurence S. Shtasel
Laurence S. Shtasel
Reg. # 2333110
One Logan Square
Philadelphia, PA 19103
Tel: (215) 569-5691

Attorneys for Muriel Bescond

LSS/mp
ce: Timothy A. Duree, Esquire
Matthew S. Amatruda, Esquire

151465.00601/116673388v. 1

LAURENT COHEN-TANUGI AVOCATS

s/ Laurent Cohen-Tanugi
Laurent Cohen-Tanugi

Reg. # 1971555

20, Boulevard des Invalides
75007 Paris France

Tel: +33 (0) 1 47 05 38 00
